                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC#:
UNITED STATES DISTRICT COURT                                        DATE FILED:    -i./1I
                                                                                  . t7,079,
SOUTHERN DISTRICT OF NEW YORK

 PROSPERO TIRE EXPORT, INC., ET AL.,


                             Plaintiffs,                1:19-cv-08350 (ALC)
              -against-
                                                        ORDER
 MAERSK LINE A/S and WESTSIDE
 EXPORTS LLC,

                             Defendants.

ANDREW L. CARTER, JR., United States District Judge:

      The Parties are hereby ORDERED to submit a Joint Status Report to the Court on or

before February 25, 2020.

SO ORDERED.

Dated: February 11, 2020
       New York, New York                           ANDREW L. CARTER, JR.
                                                    United States District Judge
